DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 05/13/18. 
The examiner acknowledges the amendments to the claims.
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species 1 (Figures 2, 6, 7A-7B, 9A-9C) in the reply filed on 11/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/18 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, and 15 are objected to because of the following informalities:
Claim 1, line 9 recites “the puncture instrument” but should rather read as --a puncture instrument--
Claim 3, line 2 recites “a plurality of the guide components” and should rather read as --a plurality of guide components--.
Claim 15 recites “A puncture instrument that puncture is performed”, which should instead read as --A puncture instrument for performing a puncture--, or with similar language since the phrasing of “that puncture is performed” does not make sense.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nagao et al., hereinafter “Nagao” (U.S. Pub. No. 2009/0163944) (cited in IDS filed 05/30/2018, publication cite no. 5).  
Regarding claim 1, discloses a puncture needle cartridge having a lancet main body 203a (see Figures 4A) with a first end side from which a puncture needle 301a is stuck out (see paragraph [0050]), and a second end side (near grip part 207a; see Figures 3-4A and paragraph [0049]) of the lancet main body opposite the first end side of the lancet main body, the puncture needle cartridge comprising:
the lancet main body having a breakaway part 302a (see Figure 4A; paragraph [0051], [0061], [0072]) in a middle thereof; 
a puncture needle 301a (see Figure 4A; paragraph [0050]) embedded in the lancet main body across the breakaway part of the lancet main body;
a puncture needle cover (portion of 202a which covers lancet 301a; see Figure 4A and paragraph [0050]) provided on the first end side of the lancet main body, 
a connector 207a (see Figure 4A and paragraph [0049]) for a puncture instrument, provided on the second end side of the lancet main body;
a lancet case 201a (see Figures 3, 5A-5B; paragraph [0053]) mounted to an outer periphery of the lancet main body; 
a guide protrusion 303a (see Figures 4A-4C, 6B) that sticks out from the puncture needle cover, 
a guide component 402a (see Figures 5A, 7A-7C) formed extending from a first end side of the lancet case toward a second end side of the lancet case, the guide 
a slide protrusion 305a (see Figure 4A; see paragraph [0056]) formed nearer to the second end side of the lancet main body than the breakaway part of the lancet main body, the slide protrusion protruding outward from the lancet main body; and
a slide groove 404a (see Figure 5A; see paragraph [0056]) formed in the lancet case and configured to guide the slide protrusion (Id.).
Regarding claim 15, Nagao also discloses a puncture instrument 101a (see Figure 2, paragraph [0039]) for performing a puncture after mounting the puncture needle cartridge according to Claim 1, as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao (U.S. Pub. No. 2009/0163944) in view of Schraga et al., hereinafter “Schraga” (U.S. Pub. No. 2010/0274273).
Regarding claims 2-4, Nagao discloses the claimed device, as discussed above, including a plurality of slide protrusions 305a are provided around the outer periphery of the lancet main body 203a (see Figure 4A; see paragraph [0056]), except for a plurality 303a and one guide component 402a (see Figures 4A-4C, 6B).  
In the same field of art, namely puncture needles, Schraga teaches a plurality of guide protrusions 27 (see Figures 5-6 and 25-26 and paragraph [0076]) of a puncture needle cover 20, and a plurality of guide components (grooves G) are provided at positions corresponding to the plurality of guide protrusions.  
It would have been obvious to one of ordinary skill in the art at the time of invention to add additional guide protrusion(s) around an outer periphery of the puncture needle cover and additional corresponding guide component(s) in Nagao, as taught by Schraga, to further enhance securement and alignment of the removably rotatable connection between the lancet case and puncture needle cover.   It is noted that when combined with Schraga, the plurality of guide protrusions of Nagao will be provided around an outer periphery (portion of 202a which covers lancet 301a; see Figure 4A and paragraph [0050]) of the puncture needle cover.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao (U.S. Pub. No. 2009/0163944) in view of Nagao et al., hereinafter “Nagao ‘409” (U.S. Pub. No. 2011/0196409).
	Regarding claims 5-6, Nagao discloses the claimed device, as discussed above, including the lancet main body 203a includes a base component (see enlarged end portion of 202a from which 303a extends; see Figure 4A) on the first end side of the 202a which covers lancet 301a; see Figure 4A and paragraph [0050]), except for the base component includes an elastic member positioned between the base component and the lancet case 201a.
	In the same field of art, namely puncture needle cartridges, Nagao ‘409 teaches in Figures 17-19 a base component 703 including an elastic member 712 (see paragraphs [0097] and [0103]-[0104]) between the base component and a lancet case 702 (see position in Figure 19).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide an elastic member between the base component and the lancet case in Nagao, as taught by Nagao ‘409, in order to prevent recapping of the needle to determine whether the puncture needle cartridge is a used or unused item and prevent infection accidents (see Nagao ‘409, paragraphs [0006], [0103]-[0104]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/23/2021